Per Curiam,
In any view of the testimony in this case the negligence alleged against the defendant was the negligence of a co-employee, and *74therefore there could be uo recovery. We do not understand that the habit of drunkenness on the part of Linville had anything to do with the cause of the accident. Without engaging in a detailed discussion of the testimony on the subject of his acts or omissions, it is in our judgment entirely insufficient to authorize a verdict against the defendant. The assignments of error are dismissed.
Judgment affirmed.